Citation Nr: 0718809	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-18 792	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for spondylosis of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to August 1971 and in the United 
States Army from June 1983 to May 1987.  The veteran also 
served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Reasons for Remand: To obtain service medical records from 
the veteran's first period of active service, and to provide 
a proper notice letter.

Upon review of the claims file, the Board finds that 
additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

An initial review of the evidence reveals that the veteran's 
complete service medical records are not associated with the 
claims file.  The veteran had active service from October 
1967 to August 1971 and from June 1983 to May 1987 as well as 
service in the Army National Guard.  The veteran's service 
medical records from his second period of active duty from 
June 1983 to May 1987, and from his period of service in the 
Army National Guard have been obtained and associated with 
the claims file.  However, the Board notes that his service 
medical records from his first period of active duty, from 
October 1967 to August 1971, have not been obtained and 
associated with the file.  Furthermore, there is no 
indication that the RO requested such records.  Although the 
Board notes that the veteran had reported that the cervical 
spine injury occurred while on active duty in June 1984, the 
Board must review all available service medical records in a 
claim for service connection and consider all possible bases 
for a favorable determination based, in part, on those 
records.  As such, the RO should obtain the veteran's 
complete service medical records.  

VA regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency including requests for service medical 
records.  Efforts to obtain such records must continue until 
it is determined that they do not exist or that further 
attempts to obtain such records would be futile.  The non-
existence or unavailability of such records must be verified 
by each Federal department or agency from whom they are 
sought.  38 U.S.C.A. §5103A(b) (West 2002); 38 C.F.R. 
§3.159(c)(2) (2006).  In cases where the veteran's service 
medical records are unavailable, through no fault of the 
veteran, the United States Court of Appeals for Veterans 
Claims (Court) has held that, there was a "heightened duty" 
to assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, 
the RO should make an additional attempt to obtain the 
veteran's complete service medical records.

In addition, the Board observes that proper notice pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) was not 
given to the veteran.  During the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of the 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal and the case is already 
being remanded for further development, the RO should provide 
the veteran with a proper notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. §3.159(b), that includes an explanation as to 
the type of evidence that is needed to establish a disability 
rating and an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate government entity and 
request the veteran's complete service 
medical records relating to his active 
duty service from October 1967 to 
August 1971 as well as any other 
appropriate records repository to which 
pertinent service medical records may 
have been sent.  As set forth in 38 
U.S.C.A. §5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The veteran should be notified of the 
RO's attempts to locate his service 
medical records as well as any further 
action to be taken.

2.  The RO should send the veteran a 
corrective notice letter under 38 
U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and an effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



